AFFIRM; Opinion issued October 30, 2012




                                               In The
                                 Q!nurt nf Appia1z
                        3iift1i Iitrict nf !Jixaz at aftu
                                       No. 05-12-00023-CR

                          .JEREMY JACK PRITCHARD, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                      On Appeal from the 439th Judicial District Court
                                 Rockwall County, Texas
                             Trial Court Cause No. 2-10-482

                                MEMORANDUM OPINiON

                             Before Justices Bridges. Richter, and Lang
                                    Opinion By Justice Bridges

       Jeremy Jack Pritchard appeals from the adjudication of his guilt for indecency with a

child by contact. See TEx.   PENAL CODE    ANN. § 2 1.11(a) (West 2011). The trial court assessed

punishment at ten years’ imprisonment. On appeal, appellant’s attorney filed a brief in which he

concludes the appeal is wholly frivolous and without merit. The brief meets the requirements of

Anders v. California, 386 U.S. 738 (1967). The brief presents a professional evaluation of the

record showing why, in effect, there are no arguable grounds to advance. See ffigh v. State, 573
S.W.2d 807, 811 (Tex. Crim. App. [Panel Op.] 1978). Counsel delivered a copy of the brief to
appellant. We advised appellant of his right to file a pro se response, but he did not file a pro se

response.

       We have reviewed the record and counsels brief. See Bledsoe v. Slaie 178 S.W.3d 824.

827 (Tex. Crim. App. 2005) (explaining appellate court’s duty in Anders cases). We agree the

appeal is frivolous and without merit. We find nothing in the record that might arguably support

the appeal.

               We affirm the trial court’s judgment


                                                       6:c t
                                                      DAVID L. BRIDGES
                                                                           ‘<4
                                                      JUSTiCE

Do Not Publish
TEx. it An. P.47
I 20023F.U05




                                               -2-
                                  Qlourt of 1ppa1
                         I ittj itrtct of Z1tcxa at a1ta
                                           JUDGMENT

JEREMY JACK PRITCHARD. Appellant                       Appeal from the 439th Judicial District
                                                       Court of Rockwall County, Texas
No. 05-1 2-00023-CR       V                            (Tr.Ct.No. 2-10-482).
                                                       Opinion delivered by Justices Bridges.
ii IE STATE. OF TEXAS. Appellee                        Justices Richter and Lang participating.



      I3ased on the Court’s   opinion of   this date. the trial court’s judgment is AFFIRMED.



      Judgment entered October 30, 2012.




                                                               /
                                                                                /•
                                                              DAVID L. BRIDGES
                                                              JUSTICE